FILED
                              NOT FOR PUBLICATION                            FEB 20 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS



                              FOR THE NINTH CIRCUIT



RITA PETROSYAN; KHOREN                             No. 08-72584
GASPARYAN,
                                                   Agency Nos. A097-364-366
               Petitioners,                                    A097-364-367

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER Jr., Attorney
General,

               Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 15, 2013 **
                                  Pasadena, California

Before:        KOZINSKI, Chief Judge, KLEINFELD and SILVERMAN, Circuit
               Judges.


       1. Because the REAL ID Act doesn’t apply to Rita Petrosyan’s case, the

Board of Immigration Appeals could not demand that she provide evidence to

corroborate her credible testimony. See Kataria v. INS, 232 F.3d 1107, 1113 (9th

          *
          This disposition isn’t appropriate for publication and isn’t precedent
except as provided by 9th Cir. R. 36–3.
          **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                   page 2

Cir. 2000); Ladha v. INS, 215 F.3d 889, 899–901 (9th Cir. 2000). Here this error

was harmless, as we deny the petition on other grounds.


      2. Petrosyan doesn’t qualify for asylum because her testimony failed to

establish that the harms she suffered were perpetrated “by the government or forces

the government [was] either unable or unwilling to control.” Rahimzadeh v. Holder,

613 F.3d 916, 920 (9th Cir. 2010) (internal quotation marks omitted). For example,

she couldn’t identify the men who attacked her after she spoke at a political rally,

much less show that they were tied to, or their actions were tolerated by, the

Armenian government.


      3. Because Petrosyan fails to satisfy her burden for asylum, she necessarily

fails to satisfy the heavier burden for withholding of removal. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).


      4. The BIA didn’t base its denial of Convention Against Torture protection

on Petrosyan’s lack of credibility. To the contrary, it reversed the immigration

judge’s adverse credibility finding. Because Petrosyan raises no other challenge to

the denial of CAT protection, she has waived this claim. See Arpin v. Santa Clara

Valley Transp. Agency, 261 F.3d 912, 919 (9th Cir. 2001).


      PETITION DENIED.